Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/627813 application originally filed December 31, 2019.
Amended claims 1-3, 9, 11-13, 15, 16, 18 and 19, filed August 02, 2022, are pending and have been fully considered.  Claims 4-8, 10, 14 and 17 have been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 11-13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2005/0241216) hereinafter “Clark” in view of Hayes et al. (US 2009/0158641) hereinafter “Hayes”, Weissman et al. (US 2003/0233785) hereinafter “Weissman”, Sugano (US 2010/0223838) and Sugano (US 2009/0044444) hereinafter “Sugano ‘444”.
Regarding Claims 1-3, 9, 11-13, 15, 16, 18 and 19
	Clark discloses in the abstract, a Fischer-Tropsch derived gas oil, and/or of a fuel composition containing it in operating a diesel engine and/or a vehicle which is driven by a diesel engine is provided, to clean a diesel engine. Method for assessing a diesel fuel composition, involving measurement of engine fouling levels is also provided. Use of a Fischer-Tropsch derived gas oil in a diesel fuel composition, optionally together with a detergent, to reduce and/or clean up engine fouling is also described. 
	Clark discloses in paragraph 0018, the Fischer-Tropsch derived gas oil will typically have a density from 0.76 to 0.79 g/cm.sup.3 at 15.degree. C.; a cetane number (ASTM D613) greater than 70, suitably from 74 to 85; a kinematic viscosity from 2.0 to 4.5 centistokes (2.0 to 4.5 mm2/s) at 40.degree. C.; and a sulphur content of 5 ppmw (parts per million by weight) or less. 
	Clark discloses in paragraph 0017, by virtue of the Fischer-Tropsch process, a Fischer-Tropsch derived gas oil has essentially no, or undetectable levels of, sulphur and nitrogen. Compounds containing these heteroatoms tend to act as poisons for Fischer-Tropsch catalysts and are therefore removed from the synthesis gas feed. Further, the process as usually operated produces no or virtually no aromatic components. The aromatics content of a Fischer-Tropsch gas oil, as determined by ASTM D 4629, will typically be below 1% w/w.
	Clark discloses in paragraph 0016, the Fischer-Tropsch derived gas oil will consist of at least 70% w/w, preferably at least 80% w/w, more preferably at least 90% w/w, most preferably at least 95% w/w, of paraffinic components, preferably iso- and linear paraffins. Some cyclic paraffins may also be present. 
	Clark discloses in paragraph 0016, that some cyclic paraffins may be present but fails to specifically provide the amount of cyclic paraffins.
	However, the Fischer-Tropsch derived gas oil of Hayes overlaps the Fischer-Tropsch derived gas oil of Clark, wherein Hayes further discloses specific amounts of the paraffinic component in the Fischer-Tropsch derived gas oil.  Hayes discloses in paragraph 0010, a middle distillate fuel composition comprising (a) a middle distillate base fuel--in particular a diesel base fuel--and (b) a Fischer-Tropsch derived paraffinic base oil component.  Hayes discloses in paragraph 0024, the Fischer-Tropsch derived paraffinic heavy base oil component (b) used in a fuel composition according to the present invention is a heavy hydrocarbon product comprising at least 95 wt % paraffin molecules. Preferably, the heavy base oil component (b) is prepared from a Fischer-Tropsch wax and comprises more than 98 wt % of saturated, paraffinic hydrocarbons. Preferably at least 85 wt %, more preferably at least 90 wt %, yet more preferably at least 95 wt %, and most preferably at least 98 wt % of these paraffinic hydrocarbon molecules are isoparaffinic. Preferably, at least 85 wt % of the saturated, paraffinic hydrocarbons are non -cyclic hydrocarbons. Naphthenic compounds (paraffinic cyclic hydrocarbons) are preferably present in an amount of no more than 15 wt %. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to that the cycloparaffins of Clark would encompass the cycloparaffins of Hayes, due to both Hayes and Clark discloses a Fischer-Tropsch derived gas oil is produced from hydroprocessing heavy base oils that produces a gas oil with a high paraffinic component with low levels of cyclic paraffins and aromatics.
It is to be noted, regarding the composition claims, the phrase “Exhaust Gas Recirculation (EGR) system of a compression ignition internal combustion engine” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).
However, it is known in the art to add a Fischer-Tropsch type of diesel fuel in a compression ignition internal combustion engine in order to reduce the formation of less deposits in the external EGR circuit, as taught by Weissman.
Weissman discloses a diesel fuel having reduced particulate emissions from an internal combustion engine (see abstract).  Weissman discloses in paragraph 0036, the Fischer-Tropsch type diesel fuel is used advantageously during periods in which the catalyst in an after treatment system undergoes reductive regeneration. In particular, the low PM emissions from this fuel enable higher than conventional use of exhaust gas recirculation (EGR), either external or internal, under cold start conditions and low-load conditions just after cold starting. Under these conditions, the fuel enables the injection timing to be retarded sufficiently to allow catalyst activation with lower PM production than allowed with conventional fuels. Thus, this fuel is advantageous in forming less deposits in the external EGR circuit, i.e., the EGR cooler and/or EGR valve. 
It is to be noted, Weissman discloses applying a Fischer-Tropsch derived diesel fuel to a EGR but fails to provide the specifics of the EGR apparatus.
However, it is known in the art that an EGR apparatus is a high pressure system, as taught by Sugano.
Sugano discloses in the abstract, a gas oil composition for use in a diesel engine with a geometric compression ratio of greater than 16, equipped with a supercharger and an EGR, containing an FT synthetic base oil and having a sulfur content of 5 ppm by mass or less and an oxygen content of 100 ppm by mass or less.  Sugano discloses in paragraph 0148, when a diesel fuel is injected, the bulk modulus of the fuel fluid changes at a constant rate depending on the surrounding temperature and pressure as well as the physical properties and composition of the fuel. Therefore, for an injection system with injection properties that the injection is carried out under high pressure with a high degree of accuracy, such as electronically controlled fuel injection pumps.  Sugano further discloses in paragraph 0323-0336, the engine specification includes combusting the composition in an engine at maximum output 72kW and 4000 rpm.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the Fischer-Tropsch type diesel fuel of Clark and Weissman in a compression ignition internal combustion engine in order to reduce the formation of deposits in the EGR circuit, as taught by Weissman and Sugano. 
It is to be noted, Clark discloses in paragraph 0023, the amount of the Fischer-Tropsch derived gas oil used may be from 0.5 to 100% w/w of the overall diesel fuel composition.  Clark further discloses in paragraph 0024, other fuel components of the composition may be diesel fuels of conventional type, typically comprising liquid hydrocarbon middle distillate fuel oils, for instance petroleum derived gas oils. Such fuel components will typically have boiling points within the usual diesel range of 150 to 400.degree. C., depending on grade and use.
Clark discloses it is known in the art that the diesel fuel composition comprises Fischer-Tropsch derived gas oils and other fuel components, including petroleum derived gas oils.  It is further known in the art that gas oil compositions contain Fischer-Tropsch base oils that are blended with petroleum base oil having been highly hydrotreated and animal or vegetable derived processed oils, as taught by Sugano ‘444.  Sugano ‘444 discloses in paragraph 0052, the gas oil composition necessarily contains an FT synthetic base oil. The FT synthetic base oil is composed of saturated hydrocarbon compounds, and the gas oil composition of the present invention can be easily produced by adjusting the blend of the hydrocarbon compounds. There is no particular restriction on the characteristics of the FT synthetic base oil as long as the characteristics of the gas oil composition of the present invention are satisfied. There is no particular restriction on base oils other than the FT synthetic base oil as long as the characteristics of the gas oil composition of the present invention are fulfilled. However, in order to allow the composition to exhibit sufficient environment friendly properties, it is preferable to blend the following petroleum base oil having been highly hydrotreated and animal- or vegetable-derived processed oils. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the diesel fuel composition comprises Fischer-Tropsch derived gas oils and other fuel components, including petroleum derived gas oils, as taught by both Clark and Sugano ‘444 in order to produce a fuel composition that exhibits sufficient environment friendly properties.
Clark discloses in paragraph 0031, the Fischer-Tropsch derived gas oil, or alternatively the combination of the Fischer-Tropsch derived gas oil and the detergent, is included at a concentration sufficient to remove, at least partially, combustion related deposits which have built up in the engine's fuel injection system, in particular in the injector nozzles, during a previous period of running using another diesel fuel, when the engine is subsequently run on the Fischer-Tropsch fuel containing composition. This concentration is preferably sufficient to remove at least 5% of the previously incurred injector deposits (measured for instance as described above), more preferably at least 10%, most preferably at least 15 or 20 or 25 or 30%. 

Response to Arguments
Applicant's arguments filed August 02, 2022 have been fully considered but they are not persuasive.
Applicants argued: “Accordingly, the combination relied upon by the Examiner does not show each element recited in Applicant's amended claim 1, thereby failing step (1) of Graham's factual inquiry.  There is no teaching in any of the cited prior art documents of the method of the amended Claim 1, in particular comprising a step of measuring the reduction in EGR deposits in the EGR system after the fuel composition has been combusted in the compression ignition internal combustion engine for 24 hours continuously, at 2500 rpm and 5kW test condition and at an engine coolant temperature controlled to 37°C. There is also no teaching in any of the cited prior art documents that such a method provides a reduction in the buildup of EGR deposits of 10% or more compared to the buildup of deposits in an EGR system caused by an analogous fuel formulation which does not contain a paraffinic gasoil.”
Applicants arguments are not deemed persuasive.  As shown above, Clark discloses combusting the Fischer-Tropsch gas oil reduces deposits by more than 5 wt%.  It is to be noted, it is known in the art that the combustion of the Fischer-Tropsch gas oil will produce a reduction in deposits and NOT the process of measuring the deposit or the type of engine the Fischer-Tropsch gas oil is USED in during combustion.  Additionally, Clark has been modified with the teachings of Weissman, Sugano and Sugano ‘444 to disclose it is known in the art to use known Fischer-Tropsch gas oils in a EGR system and the process of measuring deposits in EGR system.  Therefore, it is maintained Clark modified by Hayes, Weissman, Sugano and Sugano ‘444.
Applicants argued: “Further, there is no teaching in the cited prior art documents of the criticality of the specific density, aromatics content and cetane number properties of the Fischer-Tropsch gasoil for providing a reduction in the build-up of EGR deposits of 10% or more compared to the build- up of deposits in an EGR system caused by an analogous fuel formulation which does not contain a paraffinic gasoil having these properties. These critical physicochemical properties have now been included in Claim 1. The Applicant has found that these physicochemical properties are critical for reducing EGR deposits, and for providing the results which are set out in Table 3 of the Specification. Table 3 of the Specification shows that the amount of EGR deposits drops to 3g or less when a Fischer-Tropsch gasoil having these critical physicochemical properties is used. This is in contrast to the conventional diesel fuel set out in Table 2 which can be seen to have different density, aromatics content, and which result in over 10g of EGR deposits in the experimental section of the Specification (again see Table 3). The criticality of this combination of density, cetane number and aromatics content properties for the Fischer- Tropsch gasoil for providing a reduction in the build-up of EGR deposits of 10% or more compared to the build-up of deposits in an EGR system caused by an analogous fuel formulation which does not contain a paraffinic gasoil having these properties is neither taught nor foreshadowed in the cited prior art. “
Applicants arguments are not deemed persuasive. Applicants claimed properties of a Fischer-Tropsch gas oil are known in the art, specifically taught by Clark and Hayes, as shown above.  Applicants critically of properties of a Fischer-Tropsch gas oil is specifically taught by Clark in order to reduce the deposit formation of more than 5 wt% (see above rejection).  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It is maintained that the claimed Fischer-Tropsch gas oil of Clark modified by Hayes, Weismann, Sugano and Sugano ‘444 have met the limitations of the presently claimed invention.
Conclusion
Applicant's amendment necessitated the updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771